Citation Nr: 0112628	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-14 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had approximately two-decades of active 
service, ending October 31, 1976.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 1999 
rating decision by the Jackson, Mississippi, Regional Office 
(RO), which denied a total rating based upon individual 
unemployability.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In part, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

Appellant contends, in essence, that his service-connected 
trigeminal neuralgia with atypical facial pain, currently 
rated 50 percent disabling, and depression, currently rated 
30 percent disabling, render him unemployable.  Initial 
review of the evidentiary record indicates that appellant was 
last afforded VA general medical and psychiatric examinations 
in May and August 1999, respectively.  In the August 1999 VA 
psychiatric examination report, the examiner stated that 
appellant "appears to have limited to no industrial 
capacity" and diagnosed depression secondary to severe 
chronic pain.  The only subsequent clinical evidence of 
record are November and December 1999 VA ambulatory surgery 
pre- and post-operative instruction sheets appellant 
submitted with his July 2000 Substantive Appeal, which do not 
indicate the type of surgery appellant underwent or results 
thereof.  In said Substantive Appeal, appellant alluded to 
receiving "glycerol injection" surgery in January 2000 with 
inadequate relief of pain and VA medical treatment at 
Memphis, Tennessee, between March and May [2000] (with an 
August appointment scheduled).  It appears that the 
"injection" was done for pain relief from the service 
connected disorder.  It does not appear that the RO has 
attempted to obtain such recent clinical records, which may 
indicate whether he has obtained any significant pain relief 
following said surgery/recent treatment.  Additionally, 
appropriate VA examination(s) should be conducted to 
determine his current industrial adaptability status.  
Records obtained should include those leading up to the 
"surgery," those concerning the "surgery," and any records 
of follow-up treatment.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact appellant and 
request him to provide any additional, 
relevant clinical records (not already of 
record) that he may have in his 
possession, as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
him relevant treatment, not already of 
record.  All available, clinical records 
(as distinguished from physicians' 
statements based upon recollections of 
previous treatment) of such treatment 
should be obtained from the specified 
health care providers.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release 
private medical reports, if any, to the 
VA.  Any records obtained should be 
associated with the claims folder.

2.  The RO should obtain any additional, 
relevant VA medical records, including, 
but not limited to, those from the 
Memphis, Tennessee, VA Medical Center; 
and associate these with the claims 
folder.  Records obtained should include 
those leading up to the injections, 
records of the injections, and records of 
any follow-up treatment.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

4.  With respect to the total rating 
based upon individual unemployability 
issue, the RO should arrange appropriate 
examination(s), such as neurologic and 
psychiatric.  The entire claims folder 
should be reviewed by the examiner(s) 
prior to examination(s).  All indicated 
tests and studies should be performed.

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected trigeminal 
neuralgia with atypical facial pain and 
depression should be described in detail.  
The examiner(s) should explain in 
sufficient detail whether or not the 
service-connected disabilities prevent 
him from obtaining and engaging in all 
types of employment.  

5.  The RO should review any additional 
evidence and readjudicate the issue of a 
total rating based on individual 
unemployability, with consideration of 
applicable court precedents and statutory 
and regulatory provisions.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  When this development has been completed, and if the 
benefit sought is not granted, the case should be returned to 
the Board for further appellate consideration, after 
compliance with appropriate appellate procedures, including 
issuance of a supplemental statement of the case.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



